892 F.2d 74
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tennis MADISON, Petitioner-Appellant,v.Lacy H. THORNBURG, Attorney General of North Carolina,Respondent-Appellee.
No. 89-7153.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1989.Decided:  Dec. 7, 1989.

Tennis Madison, appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellee.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Tennis Madison brought a petition for writ of habeas corpus in the district court challenging his conviction for first-degree murder.   The magistrate recommended that the petition be dismissed.   Madison filed a notice of appeal after the magistrate's recommendation but prior to the district court's order.   The district court subsequently dismissed the petition, and the case was forwarded to this Court for appellate review.   We have been informed that Madison died on September 19, 1989.   Because he died prior to a determination on his appeal, the appeal is moot.   Knapp v. Baker, 509 F.2d 922 (5th Cir.1975);   United States ex rel Lynch v. Fay, 284 F.2d 301 (2d Cir.1960).   Therefore, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal.   We dispense with oral argument because the dispositive issues have been decided authoritatively.


2
DISMISSED.